Case: 12-51006   Document: 00512385593     Page: 1   Date Filed: 09/25/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                             September 25, 2013

                                 No. 12-51006                   Lyle W. Cayce
                                                                     Clerk

LAUREN WILLIAMS,

                        Plaintiff - Appellant

v.

NORTH AMERICAN VAN LINES OF TEXAS, INC. and NORTH
AMERICAN VAN LINES, INC.,

                         Defendants - Appellees


                Appeal from the United States District Court
                     for the Western District of Texas


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
EDITH BROWN CLEMENT, Circuit Judge:
      Lauren Williams appeals the district court’s determination that her claim
for damages, which arose from North American Van Lines’s shipment of her
property, did not satisfy regulatory requirements. For the following reasons, we
REVERSE and REMAND.
                       FACTS AND PROCEEDINGS
      In July 2010, Williams contracted with North American to have her
personal property shipped from New York City to Austin, Texas. The shipment
was scheduled to arrive between August 4 and 11, 2010, although delivery did
not occur until August 18, 2010. Upon receipt, Williams discovered that several
     Case: 12-51006       Document: 00512385593         Page: 2     Date Filed: 09/25/2013



                                       No. 12-51006

of her possessions, including valuable furniture, had been severely damaged.
Other items were missing entirely, and were never located. North American’s
employees admitted that the damage to Williams’s possessions was among the
worst they had ever seen. North American concedes that much of the damage
was a result of its mishandling of Williams’s shipment.
       On October 12, 2010, Williams’s attorney sent North American a letter
giving notice of her claim and demanding $171,500 in estimated total damages.
Williams subsequently submitted her original claim form to North American.
In that form, Williams provided information detailing the items that had been
lost, destroyed, or damaged, but did not provide estimates of their individual
monetary value. Williams also submitted a written claim to North American for
a specified amount through her lawyer’s January 25, 2011 and April 22, 2011
letters, which requested that North American “remit payment totaling
$182,750.00.” This amount included $170,000 in estimated total damages,
$10,000 for mental anguish, and $2,750 in attorney’s fees.1
       North American offered Williams less than $17,000 in compensation.
North American justified its offer by claiming that it did not damage certain
items, and that it could not establish the value of many others. The remaining
amount was based on a restoration estimate provided by a third-party
restoration company engaged by North American.
       Williams filed suit against North American in Texas state court. North
American removed the case to federal court, arguing that, because Williams’s
claims arose out of the interstate shipment of her possessions, the Carmack
Amendment, 29 U.S.C. § 14706 et seq., provided the sole and exclusive remedy.


       1
               Williams alleges that North American was informed prior to shipment that her
items were worth in excess of $200,000. She also filled out a “High Value Inventory” form that
valued several pieces of art alone at $100,000. North American points to “Binding Estimate”
and “Bill of Lading” documents, arguing that Williams only applied for $100,000 of insurance
coverage.

                                              2
    Case: 12-51006     Document: 00512385593      Page: 3   Date Filed: 09/25/2013



                                  No. 12-51006

After Williams amended her complaint, North American moved for summary
judgment on the basis that Williams failed to include in her claim a specified or
determinable amount of damages as required by the applicable regulations.
Upon the district court’s grant of summary judgment, Williams filed a motion for
reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil Procedure,
or alternatively for a new trial. The district court denied the motion, and
Williams timely appealed.
                          STANDARD OF REVIEW
      This court reviews de novo a grant of summary judgment, applying the
same standard as the district court. Templet v. HydroChem Inc., 367 F.3d 473,
477 (5th Cir. 2004). “Summary judgment is appropriate if no genuine issue of
material fact exists and the moving party is entitled to judgment as a matter of
law.” Id.; see FED. R. CIV. P. 56(c). When a district court considers materials
attached to a Rule 59(e) motion and still grants summary judgment, the
appropriate appellate standard of review is de novo. Templet, 367 F.3d at 477.
                                 DISCUSSION
      Under the Department of Transportation regulations controlling claims
for loss or damage to property transported by common carriers, notice of a claim
must: “(1) Contain[] facts sufficient to identify the baggage or shipment (or
shipments) of property, (2) assert[] liability for alleged loss, damage, injury, or
delay, and (3) mak[e] [a] claim for the payment of a specified or determinable
amount of money.” 49 C.F.R. § 1005.2(b). The district court concluded that
Williams did not satisfy the third requirement, finding that: (a) the demand
letters were based in part on an “estimate” of $170,000, and (b) Williams never
listed the value of her individual items.
      Pointing to the demand in January and April letters “for estimated total
damages of $170,000.00,” the district court concluded that “an estimate does not
meet the regulatory requirement” of a claim for payment of a specified amount

                                        3
     Case: 12-51006       Document: 00512385593          Page: 4     Date Filed: 09/25/2013



                                       No. 12-51006

of money under § 1005.2(b). The district court supported its conclusion with
reference to § 1005.2(d), which provides, as an example of an unspecified claim,
a request for “$100 more or less.” The court reasoned that filing “such an
estimated amount does not relieve the shipper of the obligation to make a ‘formal
claim in writing for a specified or determinable amount of money’ under
§ 1005.2(b).”
       This analysis is in error. Williams did not present a claim for $170,000
more or less—she specifically “request[ed] that [North American] remit payment
totaling $182,750.00.” Even if mental anguish damages and attorney’s fees are
excluded from that claim, the letters still demanded the payment of “repair and
replacement costs” of a specified amount: $170,000.
       Although the $170,000 figure was based on an “estimate” of the value of
Williams’s items, that does not mean that it was an “estimate” of the damages
she was seeking.2 The purpose of § 1005.2(d) is to prohibit a plaintiff from
claiming an amount greater than that specified in her original claim later in the
proceedings. In other words, a claim that alleges an amount of damage “more
or less” than a specified number does not place an employer on notice of the full
amount of its potential liability. This is not the issue here. Williams stated the
exact amount she sought. This is sufficient to allow her claim to proceed to the
merits. See Salzstein v. Bekins Van Lines Inc., 993 F.2d 1187, 1190 (5th Cir.
1993) (“If damages are sought it is for the claimant to say exactly what it seeks
rather than for the carrier, against its self-interest, to say what the claimant
deserves.” (emphasis added) (citation omitted)).




       2
              The parties both cite Salzstein v. Bekins Van Lines Inc., 993 F.2d 1187 (5th Cir.
1993), in support of their positions. Although the court in Salzstein did not answer the precise
question presented here, it did reject that a claim for an estimated total amount was
inadequate. See id. at 1190.

                                               4
     Case: 12-51006      Document: 00512385593         Page: 5    Date Filed: 09/25/2013



                                      No. 12-51006

       Nor do we find support for the district court’s conclusion that § 1005.2(b)
requires a claimant to itemize the value of the components of her claim. To
satisfy § 1005.2(b), a claim must request either a “specified or determinable
amount of money.”3 The purpose of this disjunctive test is to permit claims to
proceed when, even if a specified total amount is not listed, the amount
requested can be determined by calculating the values of the individual items.
See Salzstein, 993 F.2d at 1190. In other words, a “determinable” claim is an
alternative method to satisfying the requirement of specificity. To hold that a
shipper cannot succeed on her claim unless she provides both a specified total
amount and an itemized list is contrary to both the text and purpose of the
regulation.
       The district court acknowledged that “§ 1005.2(b) does not require
Williams to state a specific amount for any items when a claim is first reported,”
but only “require[s] her to provide a ‘specific or determinable amount’ in writing
for her claim at some point before the nine-month period has passed.” This
evaluation of the regulation was correct, even though the ultimate conclusion
was in error. Following the plain text of the regulation, we decline to include an
itemization requirement as part of the claim filing process.4
                                    CONCLUSION
       Williams’s demand letters unequivocally “request[ed] that [North
American] remit payment totaling $182,750.00” and constituted “[a] written . .
. communication . . . [c]ontaining facts sufficient to identify the . . . shipment[,]
. . . asserting liability[,] . . . and . . . making claim for the payment of a specified



       3
              Salzstein analyzed only whether the plaintiffs’ claim was sufficient under the
second of these two disjunctive requirements. See 993 F.2d at 1189-91.
       4
              Whether or not a carrier can request additional information on itemization as
it attempts to resolve a claim is not before us, merely the “minimum filing requirements”
under the regulation.

                                             5
    Case: 12-51006   Document: 00512385593     Page: 6   Date Filed: 09/25/2013



                                No. 12-51006

. . . amount of money.” 49 C.F.R. § 1005.2(b). The plain language of the
regulation’s “[m]inimum filing requirement[s]” requires nothing more. See id.
We REVERSE the grant of summary judgment in favor of North American and
REMAND for further proceedings.




                                     6